Citation Nr: 0501215	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for low back disorder.  

2.  Entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from April 1965 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO rating decision.  

The now reopened claim of service connection for a low back 
condition is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  In a February 1998 decision, the Board denied the 
veteran's claim of service connection for a low back 
condition; the veteran did not file a timely appeal.  

3.  The evidence received since the February 1998 decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

The evidence submitted since the February 1998 decision is 
new and material; thus the claim of service connection for a 
low back condition is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter on appeal in the veteran's 
favor.  


New and Material Evidence

The veteran seeks service connection for a low back 
condition.  He reports developing his low back condition as 
the result of an injury in service.  

While the RO appears to have denied reopening the veteran's 
claim of service connection for a low back condition, and to 
have considered the claim on a de novo basis, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new-and-material evidence analysis in 
claims involving prior final decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F. 3d 1380 (Fed. Cir. 
1996).  

The record reflects that, in a February 1998 decision, the 
Board denied his claim of service connection for a low back 
disorder.  That decision was not appealed and became final.  

In November 2001, the veteran submitted a request indicating 
that he wished to reopen his claim for service connection for 
a low back condition.  

In general, Board decisions are final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  

New evidence means evidence not previously submitted to the 
RO.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  

New and material evidence must be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Of record are private medical reports dated in June, July, 
and August of 2001, and VA reports dated in July, September 
and November of 2001, which indicate treatment of the 
veteran's low back condition.  

Also of record is a June 2002 statement from a serviceman who 
testified that he witnessed the veteran injuring his back 
while in service.  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that new and material evidence 
was submitted to reopen the claim of service connection for a 
low back condition.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

As discussed, VCAA substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

In particular, under VCAA, VA is required to make reasonable 
efforts to provide a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103 A(d).  

The assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The Board notes service medical records dated in January 1967 
and January 1969 indicate the veteran complained of low back 
pain.  In the January 1967 examination, the veteran was 
diagnosed with muscle strain in the lower back.  

Of record is a June 2001 private medical exam, which 
diagnosed the veteran with degenerative disk disease at L4-5 
and L5-S1, with changes of discogenic sclerosis, a Schmorl's 
node, disk space narrowing, and a mild broad-based bulge of 
the annulus fibrosis present at L3-4 and L5-S1.  

A July 2001 private medical report assessed the veteran with 
herniated nucleus pulposus of the L4-S1 with radiculopathy.  

An additional July 2001 diagnosed him with lumbar 
radiculopathy, and an August 2001 private examiner indicated 
the veteran suffered from lumbar spondylosis and chronic low 
back pain.  

Additionally, a July 2001 VA treatment report noted the 
veteran complained of having low back pain and assessed him 
as having some loss of range of motion due to pain.  

A September 2001 VA report diagnosed the veteran with 
degenerative spinal stenosis, most severe at the L4-5 level.  

Finally, a November 2001 VA treatment record indicated the 
veteran had a history of spinal stenosis, and diagnosed the 
veteran with a normal range of motion, with some pain in the 
mid lower back.  

However, the Board notes that in all of these reports, none 
of the examiners provided a nexus opinion as to whether the 
veteran's low back condition was related to service.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his low back condition.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and likely etiology of his 
claimed low back condition.  All 
necessary tests and studies should be 
conducted, and the examiner should review 
the results of any testing prior to the 
completion of the report.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Based on his/her review of 
the case, the examiner should provide an 
opinion with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran has a current back 
disability that is at least as likely as 
not due to disease or injury in service.  

4.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


